Dear Mr. Ellzey:
You inquired as to whether a homeowner who otherwise qualified for a homestead exemption, loses the exemption status while incarcerated in a state or federal penitentiary. We have been unable to find any statutory provision limiting the rights of state or federal prisoners with regard to their ability to claim a homestead exemption, other than the requirement of occupation of the residence on which the exemption is claimed, found in Article VII, Sec. 20(A) of the Louisiana Constitution. Whether a homeowner's incarceration in a state or federal penitentiary would affect his ability to claim the homestead exemption would depend on the facts of his particular situation. This office is not in a position to determine whether a particular person's property is entitled to the exemption, but we are enclosing copies of Attorney General Opinions No. 96-99 and 96-182, which you may find helpful in making your determination.
We hope this opinion provides you with the necessary information to satisfy your query.
Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: ___________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra
Enclosures
Date Received:
Date Released:
Randall A. KarrAssistant Attorney General
State of Louisiana DEPARTMENT OF JUSTICE CIVIL DIVISION         P.O. Box 94005 BATON ROUGE           TEL: (504) 342-7013 RICHARD P. IEYOUB            70804-9005            FAX: (504) 342-2090 ATTORNEY GENERAL APRIL 9, 1996  OPINION NUMBER 96-99
125 — TAXATION — Homestead Exemption
Mr. Sherel A. Martin, Jr.         La. Const. Art. VII, Sec. 20
St. Mary Parish Assessor P.O. Box 264                      Discussion of the inquiry an Assessor must Franklin, Louisiana 70538         undertake with regard to requirement of occupancy in order to grant a taxpayer the homestead exemption.